Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application
	Applicant's amendments filed March 24, 2022 are acknowledged and have been entered.  However, an Office Action follows.
	The paragraphs set forth below have the same paragraph letter and refer to the same page and line numbers as that in the Office action mailed September 24, 2021 for simplicity.


Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

	35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.- The specification shall contain a written description of the invention, 	and of the manner and process of making and using it, in such full, clear, concise, and 	exact terms as to enable any person skilled in the art to which it pertains, or with which it 	is most nearly 	connected, to make and use the same and shall set forth the best mode 	contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112(b):

(b) CONCLUSION.- The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the applicant 	regards as his invention.

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 	(reproduced below) are controlling:

The claim shall be in formal terms to the new and distinct variety of the specified plant as 	described and illustrated, and may also recite the principal distinguishing characteristics.  	More than one claim is not permitted.

In plant applications filed under 35 U.S.C 161, the requirements of 35 U.S.C. 112 are 	limited.  The following is a quotation of 35 U.S.C. 162:

No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.
The disclosure is objected to under 35 CFR 1.163(a) and under 35 U.S.C. 112, first paragraph, because the specification presents less than a full, clear, and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents.
More Specifically:


	A.  Where color is a distinctive feature of the plant, the color should be positively identified in the specification by reference to a designated color as given by a recognized color dictionary or color chart (MPEP 1605).



	B.  Page 1, line 3, Applicant should set forth in the specification the instant plant's species designation.


	D.  Page 3, line 7, Applicant states the instant plant height is "short". The recitation "short" is vague and insufficient in this instance. Applicant should set forth a measured plant height in the specification. In addition, applicant should set forth a plant diameter in the specification.


	E.  Page 3, line 8, Applicant states stem anthocyanin is Absent or "very weak". Applicant should set forth in the specification a color designation for the anthocyanin with reference to a recognized color chart.


	F.  Applicant should set forth in the specification information relative to the instant plant's branches including the typical and observed branching habit, number of lateral branches, lateral branch length, diameter, internode length, texture and color with reference to a recognized color chart.




	G.  Page 3, lines 9-13, Applicant should set forth in the specification additional information relative to the instant plant's leaves including the typical and observed leaf shape, length, width, margin, and base descriptors, and texture (both surfaces).


	H.  Page 3, line 12, Applicant states leaves are "Dark green". The recitation "Dark green" is vague and insufficient in this instance. Applicant should set forth in the specification a color designation for the "Dark green" coloration with reference to a recognized color chart.


	I.  Applicant should set forth in the specification the typical and observed petiole length, diameter, and color with reference to the employed color chart.


	J.  Page 3, lines 14-20, Applicant should set forth in the specification additional information relative to the instant plant's inflorescences including the typical and observed inflorescence longevity, inflorescence height and diameter and disc diameter.


	K.  Applicant should set forth in the specification a fragrance for the instant plant's inflorescence.


	L.  Applicant should set forth in the specification information relative to the instant plant's inflorescence buds including the typical and observed bud shape, length, diameter, and color with reference to a recognized color chart.


	M.  Applicant should set forth in the specification information relative to the instant plant's receptacle including the typical and observed receptacle height, diameter, shape, and color with reference to a recognized color chart.


	N.  Page 3, lines 22 and 23, Applicant states ray floret length and width is "Medium". The recitation "Medium" is vague and insufficient in these instances. Applicant should set forth in the specification the typical and observed measured ray floret length and width.


	P.  Page 3, lines 30 and 31, Applicant states the instant plant's ray floret lower surface has striations of "yellow-orange". The recitation "yellow-orange" is vague and insufficient in this instance. Applicant should set forth in the specification a color designation for the "yellow-orange" coloration with reference to a recognized color chart.



	Q.  Applicant should set forth in the specification information relative to the instant plant's disc florets including the typical and observed disc floret length, diameter, shape, apex, margin, and base descriptors and color with reference to a recognized color chart.


	R.  Applicant should set forth in the specification information relative to the instant plant's phyllaries including the typical and observed phyllary number, shape, length, width, apex, margin, and base descriptors, and color (both surfaces) with reference to a recognized color chart.


	S.  Applicant should set forth in the specification information relative to the instant plant's peduncles including the typical and observed peduncle length, diameter, texture, and color with reference to the employed color chart.


	T.  Applicant should set forth in the specification information relative to the instant plant's reproductive organs, androecium and gynoecium, and set forth which are present on the ray and/or disc florets.




	The above listing may not be complete. Applicant should carefully review the disclosure and import into same any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought.



Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661